Citation Nr: 0427084	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1981, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that awarded an increased rating 
for lumbosacral strain with arthritis, to 20 percent 
disabling effective June 27, 2001 (the date of the veteran's 
informal increased rating claim).  The veteran disagreed with 
the evaluation assigned in August 2002.  A statement of the 
case was issued to the veteran and his service representative 
in April 2003.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) later that same month.  
A supplemental statement of the case was issued to the 
veteran and his service representative in June 2004.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's lumbosacral strain with traumatic arthritis 
is manifested by complaints of lumbar spine pain, limitation 
of motion and mild limitation on strenuous activity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002) and 5237 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, on July 25, 2001, the RO provided notice to the 
veteran regarding what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to his claim 
for increase.  The veteran and his representative also were 
provided with a copy of the appealed rating decision, the 
April 2003 statement of the case, and the June 2004 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, 
including what the evidence must show to warrant a higher 
disability rating, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that the RO complied with the VCAA with 
respect to the currently appealed rating decision.  Moreover, 
the notice was provided to the appellant prior to the 
transfer and certification of the appellant's case to the 
Board in August 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Any perceived 
error with respect to the timing of the notice is harmless; 
therefore, to decide the appeal would not be prejudicial to 
the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim for an 
increased rating for lumbosacral strain with traumatic 
arthritis poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Attached to the veteran's June 2001 informal increased rating 
claim was a copy of a VA vascular treatment report dated that 
same month.  At that time, the veteran complained of 
bilateral lower extremity pain and generalized fatigue with 
activity.  His medical history included degenerative joint 
disease and status-post motor vehicle accident with lumbar 
spine effects.  The assessment was minimal peripheral 
vascular changes.  In an addendum to this report, the VA 
examiner stated that there were no clear symptoms compatible 
with claudication and that peripheral vascular disease would 
not explain the veteran's current complaints.

A review of the veteran's private outpatient treatment 
records, received at the RO in February 2002, indicates that 
a private physician treated him from March 2001 to February 
2002 for lumbosacral spine complaints.  In April 2001, it was 
noted that a magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine had been essentially normal.  
Following outpatient treatment in August 2001, the examiner 
diagnosed degenerative disc disease of the lumbosacral spine.  
The assessment was changed to lower back pain secondary to 
degenerative disc disease that was controlled with medication 
in November 2001.  Finally, in February 2002, the private 
examiner noted that the veteran's degenerative disc disease 
of the lumbosacral spine was stable.

On VA joints examination in March 2002, the veteran 
complained of back problems for the past 30 years that 
worsened on activity.  The veteran reported that he had been 
involved in a motor vehicle accident during service that had 
resulted in a whiplash injury.  He also reported experiencing 
muscle spasms and an old vertebra fracture discovered during 
an in-service examination.  Physical examination of the 
veteran revealed no obvious deformity in the spine.  His 
lumbar lordosis was maintained.  Palpation of the 
supraspinatous tendons was normal, but palpation of the 
spinous processes revealed discomfort starting from the T8 
vertebra down to the L5-S1 area.  There were mild 
paravertebral muscle spasms.  Palpation of the iliac crest 
and iliac spine was normal, and there was no tenderness to 
palpation of the sciatic nerve or sacroiliac joint.  The 
veteran was able to bend his spine and bring his fingers up 
to about six inches away from his toes.  Spine extension was 
to about 15 degrees without any pain, lateral rotation and 
lateral bending were normal, and straight leg raising was to 
60 degrees on the left and to 70 degrees on the right.  His 
sensation was normal.  The veteran had difficulty standing on 
his heels and toes.  The assessment included a history of 
vertebral fracture in L3, possible arthritis in the 
lumbosacral spine, and some element of lumbar spinal 
stenosis.

In an addendum to the March 2002 examination report, the VA 
examiner stated that x-rays of the veteran's lumbosacral 
spine showed anterior and right-sided osteophytes, well 
maintained vertebral body heights and disc space heights, 
very mild calcification, and findings suggestive of mild 
degenerative disc changes without acute abnormality.  The 
radiologist's impression was mild degenerative change of the 
lumbar spine, nothing acute.  The VA examiner's diagnosis, 
based on the veteran's x-rays, was degenerative joint disease 
of the lumbar spine.

VA x-rays of the veteran's lumbar spine taken in June 2002 
showed narrowing of the intervertebral disc spaces between 
L5-S1, about 2 to 3 millimeters posterior subluxation of the 
L4 over S1, although this finding was stable, and the 
remaining vertebra were normal.  

An MRI scan of the veteran's lumbar spine in July 2002 showed 
a small area of asymmetric disc protrusion at L5-S1.  Disc 
spaces and spinal alignment of the lumbar spine appeared 
well-maintained.  The radiologist's impression was focal disc 
protrusion to the left of mid-line at L5-S1, no canal 
stenosis, and otherwise no significant degenerative disease.

In his August 2002 notice of disagreement, the veteran 
contended that he had a bulging disc at L5.

A VA outpatient treatment note from August 2002, noted that 
the veteran's medical history included a large central disc 
bulge at L5.  The assessment included central disc bulge at 
L5-S1 with sciatica which was being treated with a series of 
epidural injections.

In his April 2003 substantive appeal (VA Form 9), the veteran 
contended that the nerve that controlled the lower part of 
his body was 1 centimeter away from causing paralysis from 
the waist down.  He also stated that he had been forced to 
give up part-time work as a church sexton because of his back 
problems.

On private outpatient treatment in January 2004, the 
veteran's complaints included mechanical low back pain and 
L5-S1 bilateral facet arthritis.  Following an epidural 
injection, the veteran experienced good pain relief in the 
lower back.  

On follow-up private outpatient treatment in February 2004, 
the veteran complained that his back had started hurting him 
again after two weeks of good pain relief following the 
earlier epidural injection.  The veteran stated that the pain 
was mainly on the right side and occasionally on the left 
side as well.  

Later in February 2004, the veteran returned with complaints 
of severe left-sided back pain.  He reported that he had 
complete pain relief on the right side of the lower back 
following earlier treatment.  The veteran stated that his 
pain remained in the lower back although it occasionally 
radiated into the upper part of the hip.  He also stated that 
he had no problems walking and the examiner saw no antalgic 
gait.

A review of the veteran's April 2004 informal Decision Review 
Officer (DRO) conference report indicates that the veteran 
provided additional evidence and reported significant 
radiculopathy as well as weakness in his lower extremities 
related to his service-connected lumbosacral strain.  The DRO 
scheduled a new VA examination.

At the veteran's most recent VA spine examination in May 
2004, he complained of increased back pain on activity and on 
any kind of chronic bending, stooping, or lifting.  He 
reported occasional morning stiffness, and denied any bowel 
or bladder dysfunction.  The veteran stated that medication 
and prior epidural injections had relieved his back pain.  He 
denied any weakness, any true flare-ups of pain, and any 
incapacitation due to back pain that required bed rest.  
Physical examination of the veteran revealed that he could 
rise easily from a sitting to a standing position.  His gait 
was normal.  Forward flexion was to 80 degrees with pain 
beginning at approximately 20 degrees, extension was to 10 
degrees with mild lower lumbar back pain, left and right 
lateral rotation were to 80 degrees, and left and right 
lateral bending were to 35 degrees.  There was some 
paraspinal pain with forward flexion and localized back pain 
with extension, no pain on repetitive range of motion testing 
of his back and no change in the range of motion of his back 
following repetitive testing.  Muscle strength was 5/5 in his 
bilateral extremities.  Straight leg raising was negative 
bilaterally in the lower extremities.  He had symmetric 
reflexes, intact sensation, and no clonus (or a form of 
movement marked by contractions and relaxations of a muscle 
occurring in rapid succession) in the lower extremities.  X-
rays showed narrowing of L5-S1.  The impressions included a 
history of an injury with a lumbar strain and progressively 
worsened lumbosacral strain with traumatic arthritic changes 
in the lumbar spine that only caused mild limitations with 
strenuous activity.  


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, if the service-connected disability is rated on 
the basis of residual conditions, as in this case, a 
Diagnostic Code appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. §§ 4.45, 4.59 (2003).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating diseases and 
injuries of the spine became effective.  See  68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for lumbosacral strain under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.

Here, the veteran's service-connected lumbosacral strain is 
evaluated as 20 percent disabling by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5295 (2002).  Diagnostic Code 
5010 provides that arthritis due to trauma that is 
substantiated by x-ray findings should be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).  Diagnostic Code 5003 provides a maximum 
evaluation of 20 percent disabling for degenerative arthritis 
established by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).  The veteran is already receiving the 
maximum disability evaluation available for degenerative 
arthritis established by x-ray findings.  Thus, consideration 
of other diagnostic codes pertaining to the back is warranted 
to determine whether a higher rating is available.

Prior to September 26, 2003, the former Diagnostic Code 5295 
provided a series of disability evaluations for lumbosacral 
strain.  An evaluation of 20 percent disabling was available 
under this Diagnostic Code where the lumbosacral strain was 
manifested by muscle spasm on extreme forward bending or a 
unilateral loss of lateral spine motion in the standing 
position.  The maximum disability evaluation of 40 percent 
was available where the lumbosacral strain was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, narrowing or irregularity of the joint space, or 
some of these symptoms with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the prior rating criteria moderate limitation of motion 
of the lumbar spine warrants a 20 percent evaluation.  A 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292 (2002).

Under the revised rating criteria for evaluating spine 
disabilities effective September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, provides a series of disability ratings 
for lumbosacral strain, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).  An evaluation of 20 percent disabling 
is available under the new Diagnostic Code 5237 where the 
spine disability is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation of 40 percent disabling is available where the 
spine disability is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent disabling is available where the spine 
disability is manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  Finally, the maximum evaluation 
of 100 percent disabling is available for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for lumbosacral strain under either the former or 
revised rating criteria for evaluating spine disabilities.  

Although the evidence does show that the veteran has 
arthritis of the lumbosacral spine and a bulging disc, the 
May 2004 VA examiner considered the functional limitations 
caused by his service-connected lumbosacral strain with 
traumatic arthritis to be mild.  See Francisco, supra.  At 
his VA examinations, he had some limitation of flexion and 
extension, but most recently was able to forward bend to 80 
degrees with some pain and extend to 10 degrees.  Rotation 
and lateral bending were good.  However, his straight leg 
raising was normal, repetitive testing did not cause any 
change, there was no weakness or neurological abnormalities, 
with sensation and reflexes being normal.  Moreover, he had a 
normal gait, and could easily rise from a sitting to standing 
position.  He denied incapacitation or need of bed rest for 
his back, and reported no difficulty with sitting or standing 
for an hour.  Moreover, the private records reveal the 
veteran received good pain relief with epidural injections 
and radiofrequency ablation, and his last visit was in 
February 2004.  

Thus, the evidence does not show listing of the spine, marked 
or severe limitation of motion or abnormal mobility on forced 
motion to warrant a 40 percent rating under Diagnostic Codes 
5292 or 5295 under the old rating criteria.  Likewise, the 
veteran's range of motion of the thoracolumbar spine is not 
limited to 30 degrees or less, nor does he have 
incapacitating episodes sufficient to warrant a 40 percent 
rating under the revised rating criteria.  

Although the Board acknowledges the veteran's continuing 
complaints of lumbar spine pain with motion, after 
consideration of the evidence as a whole, the 20 percent 
evaluation currently assigned to his service-connected 
lumbosacral strain adequately compensates him for these 
complaints.  See DeLuca, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected lumbosacral strain 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected lumbosacral strain interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  The evidence does not establish that 
the veteran has required hospitalization for his lumbosacral 
strain; nor is there objective medical evidence showing that 
his lumbosacral strain markedly interferes with employment.  
In that regard, the Board acknowledges the veteran's 
contention that he had to leave a part time position due to 
his back.  However, the VA examiner noted that his back 
condition caused only mild limitations with strenuous type 
activity.  Therefore, in the absence of exceptional factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with traumatic arthritis is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



